Title: To George Washington from Robert Morris, 15 October 1783
From: Morris, Robert
To: Washington, George


                        
                            Dear Sir
                            Philada October 15th 1783
                        
                        I am sorry to find that the delay of my long intended visit to Prince Town has been attended with
                            inconvenience to you. but those delays were unavoidable being generally occasioned by want of money which could only be
                            raised whilst I was present here, each Week I proposed to Set out the ensuing one, but still fresh demands arose, to keep
                            me fixed to this Spot I have now some expectation of Seeing you here as intimations have reached us, of the probability
                            of Congress removing to this City, I wait the Certainty of this event & then shall determine whether to send
                            forward Your Wine, it is a parcell that was Sent in by Mr Boudfield of Bourdeaux & paid for by the United States.
                        I have caused the Depy Pay Master to be supplied with four Thousand Dollrs for Your use of which 1500 have
                            been paid to Mrs Washington & the rest I suppose sent forward to Yourself & your own Warrants will Cover
                            the payment. I most sincerely wish to See you here but if Congress do not adjourn to this place Mrs Morris &
                            myself will still pay you a visit if possible being most truely Dr Sir Your Affectionate humble servt
                        
                            Robt Morris
                        
                    